         Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 1 of 14




                                    IN THE UNITED STATES DISTRICT COURT
                                     FOR THE SOUTHERN DISTRICT OF IOWA
                                              CENTRAL DIVISION

 UNITED STATES OF AMERICA,
                          Plaintiff,                                                        No. 4:20-CR-0118-JAJ


 v.
                                                                                         BRIEF IN SUPPORT OF
 MARLIN SANTANA THOMAS,                                                                  MOTION TO SUPPRESS
                          Defendant.




                                                    TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 2
EXHIBITS ...................................................................................................................................... 3
PROCEDURAL AND FACTUAL BACKGROUND.................................................................... 3
ARGUMENT .................................................................................................................................. 7
   I.      The Court should suppress the April 2020 extractions obtained from the Samsung Galaxy
           S8+ and the Samsung Galaxy J1 because of the unreasonable delay in seeking a search
           warrant to obtain those extractions. .................................................................................... 7
            A. The Court should accept this motion which is filed without unreasonable delay and
               with reliance on recently issued precedent. .................................................................. 7
            B. The Court should suppress the extractions of the Samsung Galaxy S8+ and Samsung
               Galaxy J1 obtained pursuant to the April 2020 search warrants. ................................. 9
   II.     If the Court does not grant this motion, the Court should exclude the April 2020
           extractions, or summaries of those extractions, at trial unless the government lays the
           proper foundation and sufficiently authenticates those extractions. ................................. 13
CONCLUSION ............................................................................................................................. 14




                                                                       1
     Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 2 of 14




                                        INTRODUCTION

       In June 2017, DMPD obtained an extraction for a Samsung Galaxy S8+ pursuant to a state

search warrant. In March 2018, DMPD obtained an extraction for a Samsung Galaxy J1 pursuant

to a federal search warrant. Mr. Thomas is not moving to exclude those extractions, which were

obtained pursuant to search warrants and a showing of probable cause without unreasonable delay.

       However, Mr. Thomas now moves this Court to suppress new extractions obtained for the

Samsung Galaxy S8+ and the Samsung Galaxy J1 in April 2020 pursuant to a search warrant

obtained in April 2020. The Court should suppress the extractions obtained pursuant to the April

2020 search warrants, because of the unreasonable delay between the seizure of the cell phones

and the application for the warrants to obtain those extractions. See United States v. Nguyen, No.

1:19-cr-00004-JAJ, Dkt. No. 171 (filed Mar. 16, 2021). There is no reasonable explanation for

the delay in, or need for, the April 2020 extractions.

       While this motion to suppress is submitted after the pretrial motion deadline, good cause

justifies the filing of this motion now. First, regarding the Samsung Galaxy S8+, the government

did not produce the April 2020 extraction to defense counsel, despite his requests for it, until March

5, 2021. Until that point, defense counsel had been led to believe that such an extraction did not

exist. And until that point, there was nothing for defense counsel to move to suppress. Second,

regarding the Samsung Galaxy J1, the April 2020 extraction for that phone was likewise produced

after the discovery deadline, after briefing was completed on the Motion to Dismiss. With the

production of the Samsung Galaxy J1’s April 2020 extraction, defense counsel had in his

possession two extractions – one from March 2018, which he does not seek to suppress, and

another from April 2020, that was substantially identical (with the same call logs, text messages,

and contacts) to the March 2018 extraction. Only recently has the government informed counsel




                                                  2
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 3 of 14




that it will intend to rely on the April 2020 extraction, and not seek introduction of the March 2018

extraction, for the Samsung Galaxy J1. To the extent the government seeks to rely on the April

2020 extraction for the Samsung Galaxy J1, the Court should not allow it, and suppress that

evidence due to the unreasonable delay in obtaining it.

       Alternatively, Mr. Thomas will be seeking exclusion of the extractions for these phones

absent the government laying the proper foundation and authenticating those extractions, under

Rule 901.

                                            EXHIBITS

       This brief refers to, cites, and incorporates exhibits that have already been filed in the

record in Defendant’s Motion to Dismiss, the Government’s Response to that Motion, and the

Defendant’s Reply Brief for that Motion. These exhibits are referred to by the docket number of

their filing. Additional exhibits not yet included in the records are the following:

            Exhibit AG              Extraction Report for Samsung Galaxy S8+, June 2, 2017
                                    MST-FPD-08883–85 (excerpt)

            Exhibit AH              Extraction Report for Samsung Galaxy J1, Mar. 19, 2018,
                                    at MST-FPD-009676 (excerpt)

            Exhibit AI              Extraction Report for Samsung Galaxy S8+, Apr. 16,
                                    2020, at pp.1 and 2

            Exhibit AJ              Extraction Report Samsung Galaxy J1, Apr. 24, 2018, at
                                    pp. 1 and 2

                     PROCEDURAL AND FACTUAL BACKGROUND 1

       In February 2017, the DMPD began a sex trafficking and heroin trafficking investigation

into Mr. Thomas. (Ex. B to Def.’s Mot. to Dismiss, Dkt. No. 30-3, at MST-FPD-010082–84.) On


1
  The following summary is not a stipulation of fact. It is only a summary of information disclosed
by the government in discovery. Defendant reserves the right to introduce exhibits not referenced
in this summary at any hearing and to dispute the facts and charges alleged.



                                                 3
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 4 of 14




June 2, 2017, DMPD Officer Michael Westlake obtained a state search warrant for a Samsung

Galaxy S8+ that was identified as belonging to Mr. Thomas. (Ex. D to Def.’s Mot. to Dismiss,

Dkt. No. 30-5, MST-FPD-008871–82.) An extraction of that phone was conducted on June 2,

2017, although the extraction produced for that phone is incomplete. (Ex. AG attached hereto,

Extraction Report for Samsung Galaxy S8+, June 2, 2017 MST-FPD-08883–85.)

       According to DMPD Officer Wilshusen, in January and February 2018, Officer Wilshusen

received information from a confidential source concerning Mr. Thomas’s involvement in heroin

distribution. (Ex. E to Def.’s Mot. to Dismiss, Dkt. No. 30-6, at MST-FPD-000012.) On February

28, 2018, DMPD obtained a federal search warrant at 5512 Meredith Drive, Apt. #2 and a Gray

2009 Audi AA4 in reference to Mr. Thomas. (Ex. F to Def.’s Mot. to Dismiss, Dkt. No. 30-7, at

MST-FPD-000036–44.) That same day, DMPD executed that federal search warrant. During that

search, law enforcement found a Samsung Galaxy J1 phone and Samsung Galaxy Note 8. (Ex. G

to Def.’s Mot. to Dismiss, Dkt. No. 30-8, at MST-FPD-000059.) On February 28, 2018, Mr.

Thomas was charged in a Criminal Complaint in case number 4:18-mj-00130 with distribution of

a mixture and substance containing heroin in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(C). [Case

No. 4:18-cr-0051-JAJ, Dkt. No. 2.]

       On March 9, 2018, DMPD Officer Todd Wilshusen obtained a federal search warrant for

the Samsung Galaxy J1 and Samsung Galaxy Note 8, both seized from 5512 Meredith Drive on

February 28, 2018. (Ex. I to Def.’s Mot. to Dismiss, at MST-FPD-000021–28; Ex. AA to Def.’s

Mot. to Dismiss, at MST-FPD-010319–37.) That search warrant resulted in an extraction of the

Samsung J1 dated March 19, 2018. (Ex. AH attached hereto, Extraction Report for Samsung

Galaxy J1, Mar. 19, 2018, at MST-FPD-009676.)




                                                4
      Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 5 of 14




         On April 10, 2018, DMPD obtained another state search warrant for the Samsung Galaxy

J1. (Ex. K to Def.’s Mot. to Dismiss, Dkt. No. 30-12, at MST-FPD-008893–904.) The cover sheet

for that search warrant indicates that the warrant was executed on March 19, 2018 – suggesting

there was no extraction conducted pursuant to this search warrant. (Id. at MST-FPD-008893.)

         Over the course of 2018, to 2019, to 2020, DMPD continued their investigation into alleged

sex trafficking by Mr. Thomas. A full recitation of the numerous steps taken by officers to

investigate alleged sex trafficking by Mr. Thomas is provided in Defendant’s Motion to Dismiss

and Reply in Support, at Dkt. Nos. 30 and 44, and Mr. Thomas incorporates that recitation in this

brief.

         On April 10, 2020, almost three years after the Samsung Galaxy S8+ was seized and then

its contents extracted in June 2017, DMPD Officer Brady Carney applied for a search warrant for

the Samsung Galaxy S8+.        (Ex. 1 to Gov’t’s Resp. to Mot. to Dismiss, Dkt. Not. 36-1.)

Significantly, the affidavit in support of the April 2020 search warrant for the Samsung Galaxy

S8+ relies, almost exclusively, on information known to law enforcement from its investigation in

2017 and the first half of 2018, about two years before the application for the search warrant. (See

id.) The only additional information learned after June 2018 is information regarding an interview

of a suspected “John” of Victim A on March 31, 2020. (Id. ¶ 33.) The Samsung Galaxy S8+ was

extracted for the second time on April 16, 2020, and the report for that extraction was created on

April 24, 2020. (Ex. AI, Extraction Report for Samsung Galaxy S8+, Apr. 16, 2020, at pp.1 and

2.)

         Regarding the Samsung Galaxy S8+, defense counsel noticed during the course of

reviewing the discovery that an extraction for this phone had not been produced during the initial

production of discovery by the government. After inquiring about the extraction for the Samsung




                                                 5
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 6 of 14




Galaxy S8+, in an email dated February 1, 2021, AUSA Virginia Bruner informed defense counsel

that she was “99% sure that they were unable to perform an extraction . . . of the Samsung Galaxy

S8+ seized in 2017. I’ll confirm with Officer Carney and let you know if that’s not the case. The

physical phones are still in evidence.” On March 5, 2021, defense counsel followed up again

regarding any extractions for the Samsung Galaxy S8+ seized in 2017. In an email dated March

5, 2021, AUSA Virginia Bruner wrote that she “went back through the reports and talked again to

Brady Carney” about the Samsung Galaxy S8+. AUSA Bruner wrote that she “had thought they

couldn’t do an extraction, but it turns out they did get a partial extraction” in 2017 through DMPD

Officer Michael Westlake, but that “we could not locate the extraction Westlake had done in 2017;

all I have is the few pages in the report that you referenced.” AUSA Bruner stated that DMPD

“did the second extraction after the federal warrant” for the Samsung Galaxy S8+ in 2020 and

Officer Carney had made her aware of that extract, which had not yet been produced. On March

5, 2021, the government disclosed, for the first time, the extraction for the Samsung Galaxy S8+

(which is dated April 16, 2020). 2

       On April 24, 2020, Officer Carney applied for a new search warrant for the Samsung

Galaxy J1 (the same phone for which search warrants had been obtained in March and April 2018).

(Ex. 10 to Gov’t’s Resp. to Mot. to Dismiss, Dkt. No. 36-10.) Like for the second application for

a search warrant for the Samsung Galaxy S8+ in April 2020, the April 2020 affidavit seeking a

third search warrant for the Samsung Galaxy J1 nearly exclusively identifies information that was

already known to law enforcement from its investigation in 2017 and the first half of 2018, about

two years before the application for the search warrant. (See id.) The only information included




2
 Due to the size of the extraction, defense counsel’s staff did not upload the extraction to the
Federal Public Defender’s Office’s servers until the following week, on March 11, 2021.


                                                6
       Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 7 of 14




in the affidavit that post-dates June 2018 is information regarding FBI-provided Backpage ads on

April 15, 2020 (id. ¶ 18) and information obtained during an interview of a suspected “John” on

March 31, 2020 (id. ¶ 35). The Samsung Galaxy J1 was extracted on April 24, 2020, and the report

for that extraction was created on April 24, 2020. (Ex. AJ, Extraction Report for Samsung Galaxy

J1, Apr. 24, 2018, at pp. 1 and 2.)

         Regarding the Samsung Galaxy J1, defense counsel noticed that an extraction pursuant to

the April 2020 extraction was not made available in the initial discovery disclosures by the

government. After notifying the government of the missing discovery, the government produced

the extraction for the Samsung Galaxy J1 (dated April 24, 2020) on December 11, 2020. (Ex. AJ

attached hereto, Extraction Report Samsung Galaxy J1, Apr. 24, 2018, at pp. 1 and 2.) The April

24, 2020, extraction for the Samsung Galaxy J1 (Ex. AJ) is substantially similar to the extraction

of the same phone dated March 19, 2018 (Ex. AH).

         Recently, in the course of preparing for trial, the government has indicated that it does not

intend to call DMPD Officer Wilshusen or Officer Westlake. Also, the government recently has

indicated that it does not intend to rely on any evidence from the March 2018 extraction of the

Samsung Galaxy J1, but rather it will attempt to rely exclusively on the April 2020 extraction of

that phone.

                                           ARGUMENT

  I.     The Court should suppress the April 2020 extractions obtained from the Samsung
         Galaxy S8+ and the Samsung Galaxy J1 because of the unreasonable delay in seeking
         a search warrant to obtain those extractions.

         A.     The Court should accept this motion which is filed without unreasonable delay
                and with reliance on recently issued precedent.

         Defendant recognizes that the pretrial motion deadline in this case was December 18, 2020.

He also recognizes that, under Federal Rule of Criminal Procedure 12, a pretrial motion to suppress



                                                  7
     Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 8 of 14




must be made prior to deadlines set by the Court, if the Court sets a deadline for filing the pretrial

motions before trial. Rule 12(b)(3)(D), (c)(1). However, a significant exception exists for filing

pretrial motions after the deadline for good cause. If the party shows good cause, the Court may

consider the motion. Rule 12(c)(3). Good cause requires “a showing of cause and prejudice.”

United States v. Blanks, 985 F.3d 1070, 1072 (8th Cir. 2021) (quoting United States v. Fry, 792

F.3d 884, 888 (8th Cir. 2015)).

       Here, there is good cause. First, as to the Samsung Galaxy S8+, the government had not

made any extraction for that phone available until Friday, March 5, 2021. Defense counsel’s staff

then retrieved the produced extraction the following week and downloaded that extraction for

defense counsel’s review. Until then, there was no basis for filing any motion to suppress, because

there was nothing yet received to suppress. This motion is filed within two weeks of the

government producing that extraction.

       Second, as to the Samsung Galaxy J1, the extraction obtained pursuant to the April 2020

search warrant was produced by the government on December 11, 2020, after a request for that

extraction by defense counsel. Prior to that request, defense counsel had received the March 2018

extraction for the Samsung Galaxy J1 obtained by law enforcement pursuant to the March 2018

search warrant. The extractions for the Samsung Galaxy J1 – the April 2020 extraction and the

March 2018 extraction – are substantially the same. The two extractions are for the same phone.

They show the same text messages, the same phone calls, and the same contacts. Not until more

recently, as the parties have begun to have pretrial discussion and prepare for trial, has the

government made clear that it would not be relying on the March 2018 extraction at all. Also,

more recently, in early March, the government has made clear that it does not intend to call Officer

Wilshusen in its case-in-chief. The reason for the government’s determination to rely on the April




                                                  8
     Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 9 of 14




2020 extraction, not the March 2018 extraction, is possibly due to the government’s determination

that it will not be calling Officer Wilshusen.

        In addition, defense counsel became aware, on March 16, 2021, of a recent order from this

Court granting a motion to suppress under similar circumstances – for a prima facie unreasonable

27-month delay in obtaining a search warrant for a phone. See Opinion and Order Granting Motion

to Suppress, United States v. Tu Ahn Nguyen, No. 1:19-cr-00004-JAJ, Dkt. No. 171 (filed Mar. 16,

2021). This case, and its legal reasoning’s application to this case, are discussed below.

       Considering all of the above, the Court should consider Defendant’s motion to suppress.

       B.      The Court should suppress the extractions of the Samsung Galaxy S8+ and
               Samsung Galaxy J1 obtained pursuant to the April 2020 search warrants.

       In United States v. Nguyen, this Court granted a motion to suppress in similar

circumstances. In that case, a cell phone was seized on November 2, 2018, in Mississippi by law

enforcement. Nguyen, No. 1:19-cr-00004-JAJ, Dkt. No. 171, at p.1. The defendant was charged

in an original indictment on December 21, 2018. Id. Superseding indictments were then obtained

adding or lengthening charges for the defendant on April 23, 2019, and December 30, 2019. Id.

At some unidentified time, a Special Agent with the Iowa Division of Narcotics Enforcement

learned that law enforcement in Mississippi had obtained the cell phone on November 2, 2018, but

not searched it. Id. at p.2. On January 13, 2021, the Special Agent asked for the cell phone, and

he received it on January 18, 2021. Id. On February 12, 2021, the Special Agent sought and

obtained a search warrant for that phone, seized 27 months earlier. Id. at pp. 2–3. On February

26, 2021, the search warrant was executed and the contents of the cell phone extracted. Id. at p.2.

       The defendant in Nguyen argued that the evidence from his cell phone should be suppressed

because of the unreasonable delay between the seizure of the cell phone and the application for a

warrant to search it. Id. at p.2. This Court agreed. Following precedent from other U.S. Circuit



                                                 9
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 10 of 14




Courts of Appeal, the Court explained that the applicable analysis for the Court to consider

including the following relevant factors: “[1] the length of the delay, [2] the importance of the

seized property to the defendant, [3] whether the defendant had a reduced property interest in the

seized item, and [4] the strength of the state’s justification for the delay.” Id. at p.3 (citing United

States v. Smith, 967 F.3d 198, 206 (2d Cir. 2020); United States v. Laist, 702 F.3d 608, 613–14

(11th Cir. 2012)). In Nguyen, the Court found that the length of the delay, “from the seizure to the

application for and issuance of a warrant was a prima facie unreasonable 27 months.” Id. at p.3.

Indeed, the Court noted that the government did not argue otherwise, and the government conceded

the 27-month delay was unreasonable. Id.

        This Court then turned to the justifications for the delay. The government had argued that

the Iowa law enforcement officers “acted diligently to obtain the cell phone and a search warrant

for it after learning that it was in the custody of the Mississippi police.” Id. at p.2. This Court

rejected that argument, explaining that “Iowa law enforcement and prosecutors should have known

that the cell phone was seized as soon as they learned of the Mississippi traffic stop, and they

should have acted diligently then to obtain the cell phone and a search warrant.” Id. at p.3. This

Court found that the Iowa law enforcement and the prosecutors “knew or should have known”

about the cell phone “no later than April 23, 2019, when the indictment was superseded to charge

a conspiracy beginning on or about the date of the Mississippi stop, some 21 months before they

sought a warrant.” Id. Moreover, this Court found that the law enforcement officer had let months

go by between finding out about the cell phone seized in Mississippi and then requesting and

applying for the search warrant. Id. at pp. 3–4. This Court further explained that the defendant,

despite the cell phone being out of his possession for many months, still “had a significant interest

in the cell phone and that he did nothing to consent to the seizure of or to diminish his interest in




                                                  10
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 11 of 14




that property.” Id. at p.4 (citing Smith, 967 F.3d at 206; Laist, 702 F.3d at 613–14. This Court

addressed the concern raised by the Eleventh Circuit in Laist related to “the government’s

legitimate interest in holding the property as evidence.” Id. at p.4 (citing Laist, 702 F.3d at 614).

This Court held that “[t]here was no legitimate interest in holding the property itself any longer

than necessary to diligently obtain a warrant.” Id. (citing Illinois v. McArthur, 531 U.S. 326, 334

(2001)).

       This Court then turned to the government’s assertion that the Leon good faith exception

should apply. Id. at p.4. The government cited no authority for applying the Leon good faith

exception given the unreasonable delay, because none exists. Indeed, application of the Leon good

faith exception would have to ignore the principle that a well-trained officer is presumed to be

aware that a seizure must last no longer than reasonably necessary for the police, acting with

diligence, to obtain a warrant. In Nguyen, this Court found “that the government’s reliance on

Leon, based on an undisputed assertion that probable cause existed to search the cell phone, is

misdirected.” Id. at p.5. The error was not lack of probable cause – it was the unreasonable delay

in seeking a search warrant. Id. at pp.5–6. This Court found the delay was not a “very close call.”

Id. at p.6. Rather, the “unreasonableness of the delay is patently obvious.” Id.

       Here, the delay in obtaining the April 2020 search warrants is “patently obvious.”

Significantly, the search warrants obtained in April 2020 were based almost exclusively on

information known to the prosecutors and to law enforcement by June 2018. (See Ex. 1 to Gov’t’s

Resp. to Mot. to Dismiss, Dkt. Not. 36-1; Ex. 10 to Gov’t’s Resp. to Mot. to Dismiss, Dkt. No. 36-

10.) There is no new information in the affidavits that would have suddenly provided probable

cause for the search warrants. The only “new” information was limited to information regarding

a single interview with a suspected “John” and information already known to the FBI.




                                                 11
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 12 of 14




       The government and law enforcement already obtained search warrants for these phones

in June 2017 (for the Samsung Galaxy S8+) and March 2018 (for the Samsung Galaxy J1). The

government may argue that the new April 2020 search warrant for the Samsung Galaxy S8+ was

necessary because law enforcement had lost the full extraction of the phone from June 2017. (See

Ex. 1 to Gov’t’s Resp. to Mot. to Dismiss, Dkt. No. 36-1, ¶ 44 (“A phone extraction was performed

on the device. However, that extraction has not been able to be located.”) But law enforcement’s

carelessness is not a reasonable explanation for the nearly three-year delay in obtaining a new

search warrant, particularly when the investigation into alleged sex trafficking by Mr. Thomas was

ongoing over these many years.

       When it comes to the government’s anticipated argument for the need for a new search

warrant in April 2020 for the Samsung Galaxy J1, it seems most likely that the government sought

to obtain a new search warrant – despite having the extraction of the very same phone from March

2018 – because the government determined at that time that they did not want to call Officer

Wilshusen. To be clear, defense counsel is not seeking suppression of the extraction for the

Samsung Galaxy J1 that was obtained in March 2018. This motion seeks to suppress the April

2020 extraction for that same phone obtained by the April 2020 search warrant. The about two-

year delay, or at best about 22-month delay, in obtaining that search warrant is not based in

significant part on any new information. There is no reasonable justification for the substitution

of the April 2020 extraction when the March 2018 extraction covers the same information.

       This case presents facts seemingly more egregious than those presented in Nguyen. Like

in Nguyen, there is no reasonable explanation for the delay. Here, the DMPD and the prosecutors

knew years ago that the phones had been seized, and they even knew that extracts had been

conducted. They were aware at least by June 2018 of allegations that Mr. Thomas had trafficked




                                               12
       Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 13 of 14




three individuals. (See Ex. 10 to Gov’t’s Resp. to Mot. to Dismiss, Dkt. No. 36-10.) They then

continued to investigate the case, knowing that extractions of the phones had already been

conducted and were in the possession of DMPD and the prosecutors. Law enforcement and the

prosecutors let months go by without taking diligent steps toward obtaining new extractions –

indeed, there was no need for additional steps related to the phones because the phones had already

been extracted. As in Ngyuen, no reasonable justification exists for the unreasonable delay, and

the Leon good faith exception is inapplicable.

         The Court should suppress the April 2020 extractions of the Samsung Galaxy S8+ and the

Samsung Galaxy J1 because of the unconstitutionally unreasonable delay in obtaining the search

warrants for the phones. To do otherwise would violate Mr. Thomas’s Fourth Amendment right

against unreasonable searches and seizures.

 II.     If the Court does not grant this motion, the Court should exclude the April 2020
         extractions, or summaries of those extractions, at trial unless the government lays the
         proper foundation and sufficiently authenticates those extractions.

         The government seems to have obtained new search warrants for the Samsung Galaxy S8+

and the Samsung Galaxy J1 in an effort to obtain new extractions for the devices so that the

government would not have to rely on the old extractions obtained in June 2017 and March 2018,

respectively. If the Court does not suppress the new extractions obtained in April 2020 for the

unreasonable delay in obtaining those, Mr. Thomas objects to introduction of this evidence absent

a sufficient foundation to authenticate the phones and extractions. To do that, the government will

need to call Officer Wilshusen and Officer Westlake, who were in the chain of custody for the

phones, to establish that the extractions are for the phones that they say they are for. See Fed. R.

Evid. 901. Absent that, Mr. Thomas objects to introduction of the extractions for the phones, or

summaries of those extractions, into evidence.




                                                 13
    Case 4:20-cr-00118-JAJ-HCA Document 124-1 Filed 03/25/21 Page 14 of 14




                                        CONCLUSION

       The Court should grant this motion to suppress.

                                             Respectfully submitted,

                                               /s/ Andrew Graeve
                                             Andrew Graeve, Asst. Federal Defender
                                             Mackenzi Nash, Asst. Federal Defender
                                             FEDERAL PUBLIC DEFENDER’S OFFICE
                                             400 Locust Street, Suite 340
                                             Des Moines, Iowa 50309-2353
                                             PHONE: (515) 309-9610
                                             FAX: (515) 309-9625
                                             E-MAIL: andrew_graeve@fd.org
                                             ATTORNEY FOR DEFENDANT

                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, I electronically filed this document with the Clerk
of Court using the ECF system which will serve it on the appropriate parties.

                                              /s/ Theresa McClure




                                                14
